Case 1:20-cv-00361-MJT-KFG Document 6 Filed 11/25/20 Page 1 of 1 PageID #: 25




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

 SILAS HARRIS                                      §
                                                   §
 VS.                                               §      CIVIL ACTION NO. 1:20cv361
                                                   §
 UNITED STATES DEPARTMENT OF                       §
 JUSTICE, ET AL.                                   §

                        MEMORANDUM ORDER ADOPTING THE
                 MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Silas Harris, an inmate at the Federal Correctional Complex in Beaumont, Texas,

 proceeding pro se, brought the above-styled lawsuit.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

 magistrate judge recommends dismissing the lawsuit for want of prosecution.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. A copy of the report and recommendation was mailed to plaintiff at the address provided

 to the court. No objections to the Report and Recommendation of United States Magistrate Judge

 have been filed.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

 and the report and recommendation of the magistrate judge is ADOPTED. A separate final

 judgment will be entered in this case in accordance with the magistrate judge’s recommendations.


                                      SIGNED this 25th day of November, 2020.




                                                                      ____________________________
                                                                      Michael J. Truncale
                                                                      United States District Judge
